Title: From James Madison to Thomas Jefferson, 18 April 1802
From: Madison, James
To: Jefferson, Thomas


Department of State, April 18th 1802
The Secretary of State respectfully reports to the President the information requested by the Resolution of the House of Representatives, of the 8th of January last relative to Spoliations committed on the Commerce of the United States, under Spanish authority; and also, relative to the imprisonment of the American Consul at Saint Jago de Cuba.
This Report has been delayed longer than was wished: but the delay has been made unavoidable by the sickness and absence of the Chief Clerk in this Department, who had partially gone through the necessary researches, and could most readily have compleated them.
James Madison
 

   
   RC and enclosures (DNA: RG 233, President’s Messages, 7A-D1). RC in Brent’s hand, signed by JM. The enclosed copies of correspondence and tables of captured vessels, which made up JM’s report, were transmitted to the House of Representatives by the president on 20 Apr. and are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:440–58.



   
   For the text of this resolution, see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 415.


